Citation Nr: 0331816	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") retired from active duty in December 1999, 
after having served approximately twenty years of active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which granted service 


connection for hypertension, and assigned an evaluation of 10 
percent, under Diagnostic Code 7101.  The veteran entered a 
notice of disagreement with this decision in November 2001; 
the RO issued a statement of the case in September 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in October 2002.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's hypertension is not shown to be productive 
of diastolic pressure predominately 110 or more, or systolic 
pressure predominately 200 or more.

CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for service-connected hypertension has not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  Recent decisions by the U.S. 
Court of Appeals for Veterans Claims have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to notify, in January 2001, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additionally, the statement of the case (SOC) 
issued in September 2002 provided notice of the VCAA 
provisions, as well as the legal elements needed to establish 
a higher evaluation.    

With respect to VA's duty to assist the appellant, the 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary, and the veteran was provided a VA examination in 
October 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  Accordingly, no further notice to 
the veteran or further assistance in acquiring additional 
evidence is required by the statute and regulations.  


II.  Increased Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. (West 
2002); Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion. 

The November 2001 rating decision on appeal granted service 
connection for hypertension and assigned an initial 
disability rating of 10 percent.  Where as in this case an 
award of service connection for a disability has been granted 
and the assignment of an initial rating for that disability 
is disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

The veteran's hypertension has been evaluated under 
Diagnostic Code 7101.  38 C.F.R. § 4.104.  Under that 
formula, a 10 percent rating is warranted where the diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.  A 20 percent rating is warranted where the diastolic 
pressure is predominately 110 or more, or; systolic pressure 
is predominantly 200 or more.  Id.  

The RO established service connection for hypertension and 
assigned a 10 percent disability evaluation effective January 
2000.  The medical basis of the RO's decision includes the 
veteran's service medical records, a VA examination from 
October 2001, and private physician records, from Dr. Kauff, 
from March 2000.  Based on an examination of the 
aforementioned evidence, the RO determined that the veteran's 
hypertension met the criteria for a 10 percent disability 
rating, but did not warrant a rating in excess of 10 percent.  

The Board finds that the veteran's hypertension meets the 
criteria for a 10 percent disability rating as the diastolic 
pressure is predominantly 100 or more, or alternatively, 
because the veteran has a history of diastolic pressure 
predominantly 100 or more and he requires continuous 
medication for control.  The veteran, however, does not meet 
the criteria for a 20 percent rating.  The Board carefully 
and thoroughly reviewed the veteran's service medical records 
and finds that while he occasionally had very high blood 
pressure measurements, his recorded blood pressure 
predominately had a diastolic pressure of approximately 100.  
Following service, as indicated in the records of Dr. Kauff, 
the veteran's blood pressure was measured as 130/80 and 
130/85.  At the veteran's VA examination in October 2001, his 
blood pressure measured as 140/90, 140/92, and 140/90. 

There is no evidence to suggest that an increase to a 20 
percent disability rating is warranted.  There is no post-
service record reflecting diastolic pressure 110 or more, or; 
systolic pressure measurements of 200 or more.  

In his Notice of Disagreement, the veteran raises arguments 
in favor of a higher disability rating of his hypertension.  
He states that the EKG which was administered during his 
March 2000 VA examination was not addressed by the RO's 
November 2001 rating decision and that the results of this 
EKG need to be reviewed.  The veteran also argues that the 
elevated proteins in his urine were not addressed in the 
rating decision.  Thirdly, the veteran states that the 10 
percent disability award does not adequately cover the cost 
of his three medications and regular visits to his physician.  
In regard to the arguments concerning the EKG and urinalysis 
results, the Board finds that the rating criteria in 
Diagnostic Code 7101 do not use EKG or protein analysis as 
standards by which to rate hypertensive vascular disease.  
Therefore, the results of the EKG or urinalysis are 
immaterial when rating hypertensive vascular disease.  
Furthermore, the rating schedule does not take into account 
the cost of treatment.  Hypertensive vascular disease is 
rated solely on the criteria included in Diagnostic Code 
7101, as set forth previously.  38 C.F.R. § 4.104.   

Therefore, the Board denies any increase in rating disability 
beyond the previously assigned 10 percent disability rating 
for hypertension.

In reaching this decision, the Board has also considered 
whether the veteran qualifies for a higher rating for 
hypertensive heart disease under Diagnostic Code 7007.  
38 C.F.R. § 4.104.  Under that formula, a 10 percent rating 
is warranted where a workload of greater than 7 METS but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
Id.  A 30 percent disability rating is assigned where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  One MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  38 C.F.R. § 4.104 
(2003).

As evidenced by the veteran's March 2000 VA examination, his 
endurance is 14 to 16 METs, and there is no mention of 
hypertrophy or dilatation on any electrocardiogram, 
echocardiogram, or X-ray; nor is there such mention of either 
condition in any medical records contained in the claims 
file.  Accordingly, a higher evaluation under Diagnostic Code 
7007 is not warranted in this case.  (Likewise, a separate 
evaluation under this Diagnostic Code is not warranted since 
that would amount to evaluating the same disability under 
various diagnoses, a practice to be avoided.  38 C.F.R. 
§ 4.14.)

In sum, because the veteran fails to meet the criteria for an 
increased rating under any applicable Diagnostic Code, his 
appeal is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



